Opinion issued October 11, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00588-CR
                            ———————————
              IN RE TRE NICHOLAS WILLIS-WEBB, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Tre Nicholas Willis-Webb, has filed a petition for writ of mandamus,

seeking an order compelling the trial court to respond to his legal motion within 15

working days from the date of this Court’s issued order.1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



1
      The underlying proceeding is Tre Nicholas Willis-Webb v. The State of Texas, cause
      number 1374103, in the 230th District Court of Harris County, Texas, the Honorable
      Brad Hart presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2